Exhibit 5.1 April 15, Startech Environmental Corporation 15 Old Danbury Road, Suite 203 Wilton, Connecticut06897 Re: Startech Environmental Corporation Registration Statement on Form S-1 Post-Effective Amendment No. 1 SEC File No. 333-145903 Ladies and Gentlemen: We have acted as special counsel to Startech Environmental Corporation, a Colorado corporation (the “Registrant”), in connection with certain matters relating to the filing of the above-captioned registration statement on Form S-1 (the “Registration Statement”) with the Securities and Exchange Commission (the “SEC”) with respect to the registration for sale and/or resale under the
